Exhibit 10(e)6

ALLETE Executive Annual Incentive Plan
Form of Award
Effective 2015
[Eligible Executive Employees]


Target Award Opportunity






Base Salary
$
 
 
Times
 
 
 
Award Opportunity (percent of base salary)
%
 
 
Equals
 
 
 
Target Award
$



Performance Levels and Award Amounts




Goal Performance Level
Payout as Percent of
Target Award
Award Amount
Superior
200%
$
Target
100%
$
Threshold
37.5%
$
Below Threshold
0%
$





Goals


 
 
 
 
 
 
 
Goal
 
 
 
 
 
 
 
Weighting
 
Financial Goals
 
 
 
 
 
 
 
Net Income
50%
 
 
Cash from Operating Activities
 
25%
 
 
 
 
 
 
 
 
 
Strategic & Operational Positioning Goals
 
 
 
  25% 
 
 
 
 
 
 
 
100%



Compensation Subject to Compensation Recovery Policy


Annual Incentive Plan Compensation is subject to recoupment as defined in the
Compensation Recovery policy.




